      Case 4:19-cv-00481-SHR Document 40 Filed 08/31/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   A.I.I.L., et al.,                                 No. CV-19-00481-TUC-SHR
10                   Plaintiffs,                       ORDER GRANTING PLAINTIFFS'
                                                       MOTION FOR LEAVE TO FILE A
11   v.                                                FIRST AMENDED COMPLAINT
                                                       AND DENYING DEFENDANTS’
12   Jefferson Beauregard Sessions, III, et al.,       MOTION TO DISMISS
13                   Defendants.
14
15
            Pending before the Court are Plaintiffs’ motion for leave to file a First Amended
16
     Complaint and Defendants’ Motion to Dismiss (“Motion”). (Docs. 37 & 28.) Defendants
17
     argue the Court should resolve their Motion before ruling on Plaintiffs’ motion, and
18
     “concur with Plaintiffs that this Court can apply the pending motion to dismiss and related
19
     briefing to the amended complaint” if the Court grants Plaintiffs’ motion. (Doc. 38.)
20
            Rule 15(a) of the Federal Rules of Civil Procedure allows a party to amend its
21
     pleading “as a matter of course” once, within 21 days of serving it. Other than amendments
22
     “as a matter of course,” “a party may amend its pleading only with the opposing party’s
23
     consent or the court’s leave.” Id. “The court should freely give leave when justice so
24
     requires.” Id. “In exercising this discretion, a court must be guided by the underlying
25
     purpose of Rule 15 to facilitate decision on the merits, rather than on the pleadings or
26
     technicalities.” United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981).
27
             The Court evaluates whether to permit an amendment by weighing: “(1) bad faith;
28   (2) undue delay; (3) prejudice to the opposing party; (4) futility of amendment; and (5)
       Case 4:19-cv-00481-SHR Document 40 Filed 08/31/20 Page 2 of 3



 1   whether plaintiff has previously amended his complaint.” W. Shoshone Nat’l Council v.
 2   Molini, 951 F.2d 200, 204 (9th Cir. 1991). Delay alone, is insufficient to justify denial of
 3   leave to amend. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987); see
 4   also Webb, 655 F.2d at 980; Hurn v. Ret. Fund Tr. of Plumbing, 648 F.2d 1252, 1254 (9th
 5   Cir.1981).
 6          The Court has considered Plaintiffs’ motion for leave to file a First Amended
 7   Complaint. Having reviewed the submissions of the parties, it is hereby ORDERED that
 8   Plaintiffs’ motion for leave to file a First Amended Complaint (Doc. 37) is GRANTED.
 9          In granting Plaintiffs motion to file a First Amended Complaint which will
10   supersede any previously filed complaints, Defendants’ pending Motion is moot as the
11   pending complaint is superseded by any amended complaint. See, e.g., Ferdik v. Bonzelet,

12   963 F.2d 1258, 1262 (9th Cir. 1992) (it is a “well-established doctrine that an amended

13   pleading supersedes the original pleading . . . after amendment the original pleading no

14   longer performs any function and is treated thereafter as non-existent”)1; Hal Roach

15   Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1989) (“an amended

16   pleading supersedes the original”); Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967) (“The
     amended complaint supersedes the original, the latter being treated thereafter as non-
17
     existent.”).
18
            To the extent a new motion to dismiss, response, and reply will be filed as to
19
     Plaintiffs’ First Amended Complaint, these briefs shall stand on their own, and shall not
20
     reference or incorporate previous briefing.
21
            Accordingly,
22
            IT IS ORDERED the Plaintiffs’ motion for leave to file a First Amended
23
     Complaint is GRANTED and the First Amended Complaint shall be filed no later than
24
     Friday, September 25, 2020.
25
26
27
            1
             Unless otherwise noted by the Court, internal quotes and citations have been
28   omitted when citing case law in this Order.


                                                   -2-
      Case 4:19-cv-00481-SHR Document 40 Filed 08/31/20 Page 3 of 3



 1         IT IS FURTHER ORDERED the Defendants’ motion to dismiss is DENIED
 2   without prejudice.
 3         Dated this 28th day of August, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
